DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 04/21/2022 has been entered and fully considered. Claims 1-20 are pending, of which claims 1, 5, 9, 11 and 16 are currently amended and claims 11-20 are withdrawn. No new matter has been added.
Note that although claim 2 includes a strikethrough, this appears to be in error, and the claim is being interpreted consistent with its status indicator as previously presented, with the word “has” not being deleted. 
In view of the amendment the previous rejections under 35 USC 103 are withdrawn, however claims 1-10 are now rejected on new grounds under 35 USC 103 in view of newly found prior art. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0119353 A1 (Jang).

    PNG
    media_image1.png
    232
    524
    media_image1.png
    Greyscale

Regarding claims 1, 5 and 7-10, Jang discloses a lithium ion battery comprising a positive electrode, an expanded silicon negative electrode, and a separator located in between the positive electrode and the expanded silicon electrode [0043], wherein the expanded silicon electrode comprises a current collector and an active layer located on at least one side of the current collector and in electrical communication with the current collector [0043], wherein the active layer comprises a binder [0052], an expanded silicon in the form of particles and/or fibers (the porous Si particle has been prelithiated with lithium ions and pre-expanded in volume) [0093] having a coating comprising carbon thereon (a layer of carbonaceous of graphite shell) said coating being formed after the expansion of the silicon (the shell is made to encapsulate around the prelithiated Si particles) [0093], [0191], wherein the expanded silicon comprises a material having the formula LixSi [0075], [0095], [Table 1], and wherein the active layer expands by less than or equal to 10 volume percent when in use relative to the initial volume of the active layer prior to use (the particulate increases its volume by preferably less than 10%, most preferably by approximately 0% when the lithium battery is charged, so as to reduce or eliminate the volume expansion of the anode electrode) [0087]. Refer to the lower portion of Fig. 3(A).
Jang discloses that lithium ions can be intercalated into the Si up to a weight percentage of 54.68% [0095], which is equivalent to 0≤x≤4.75 in LixSi. Although the claimed range of 0≤x≤3.75 is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it is encompassed by Jang’s disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 2, Jang further discloses that the total pore-to-solid volume ratio of the active material in the particulate is from 0.3/1.0 to 5.0/1.0, preferably >1.0/1.0 [0081], which is equivalent to a pore volume of 50 to 83 vol%. Although the claimed range of 60 to 90 vol% is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it overlaps with Jang’s disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to optimize the pore volume because Jang teaches that the total pore volume is significant in impacting the cycle life of a lithium battery [0018], [0187], [0189], [0192]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Regarding claim 4, Jang further discloses that the that the active layer may for example comprise 85 wt. % of active material [0171].
Regarding claim 6, Jang further discloses that the binder may for example be polyvinylidene fluoride (a fluoropolymer) [0171].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0119353 A1 (Jang), as applied to claims 1, 2 and 4-10 above, in view of US 2007/0281216 A1 (Petrat).
Jang teaches the expanded silicon electrode of claim 1, as shown above, but does not teach a BET surface area per unit mass of the expanded silicon. Petrat however teaches that silicon particles which have a BET surface area of 5 to 700 m2/g, particularly preferably from 160 to 450 m2/g, lead to good cycle behavior, high reversible capacity with only slight fading, substantially improved mechanical stability, and reduced irreversible capacitance loss [0012], [0048]. Therefore it would have been obvious to one of ordinary skill in the art to form the expanded silicon of Jang to have the claimed BET surface area per unit mass, as in Petrat, because it would lead to good cycle behavior, high reversible capacity with only slight fading, substantially improved mechanical stability, and reduced irreversible capacitance loss.

Response to Arguments
Applicant’s arguments filed 04/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727